 

 

PURCHASE AND SALE AGREEMENT

CAROLCO PICTURES, INC. –w– METROPOLITAN SOUND + VISION LLC

1      

 

THIS PURCHASE AND SALE AGREEMENT (sometimes hereinafter referred to as the
“Agreement”), dated and revised June 15, 2017, is entered into between Carolco
Pictures, Inc., a Florida corporation, and Metropolitan Sound + Vision LLC
(sometimes hereinafter referred to as “Metro”), a South Carolina corporation,
and details the terms of the Purchase and Sale of S&G Holdings, Inc. d/b/a High
Five Entertainment (“the Company” and “High Five”), a Tennessee corporation.

 

RECITALS

 

WHEREAS, Carolco Pictures, Inc. was incorporated under the laws of the State of
Florida in February 2009 under the name York Entertainment, Inc., changed its
name to Brick Top Productions, Inc. in October 2010, and changed its name from
Brick Top Productions, Inc. to its current and active name Carolco Pictures,
Inc. in January 2015 (collectively referred to herein as “Carolco”); and

 

WHEREAS, Carolco entered into a stock purchase agreement with Martin Fischer on
December 24, 2013 pursuant to which Carolco acquired from Mr. Fischer
seventy-five (75%) percent of the issued and outstanding stock of S&G Holdings,
Inc., a Tennessee corporation doing business as High Five Entertainment, making
the Company a majority owned and controlled subsidiary of Carolco; and

 

WHEREAS, Carolco enjoys majority and operational control of the Company,
including the right to unilaterally sell or otherwise dispose of the Company and
its assets on behalf of all its shareholders; and

 

WHEREAS, Carolco wishes to sell to Metro, and Metro wishes to purchase from
Carolco, 100% of the authorized, issued and outstanding stock of the Company
along with all of the assets of the Company, subject to the terms and conditions
set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

DEFINITIONS

 

The following terms used in this Agreement have the meanings as specified in
this Article I:

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, at law or in equity.

 

“Asset” means any real, physical or intellectual property or right that has
monetary value that was owned by the Company at the time of Carolco’s sale of
the Company to Metro.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“Documents” means this Agreement and any supporting documents or exhibits
required by, included with, or attached to, this Agreement.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

FINAL

 

   

 

 



 

PURCHASE AND SALE AGREEMENT

CAROLCO PICTURES, INC. –w– METROPOLITAN SOUND + VISION LLC

2      

 

“Exploitation” means the sale, lease, rental or other revenue-generating use by
Metro of any real, physical or intellectual property or right that has monetary
value that was owned by the Company at the time of Carolco’s sale of the Company
to Metro.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Intellectual Property” means all of the following and similar intangible
property and related proprietary rights, interests and protections, however
arising, pursuant to the Laws of any jurisdiction throughout the world, that is
owned by the Company (“Company Intellectual Property”) and that in which the
Company holds rights or interests granted by license from other Persons or
Entities (“Licensed Intellectual Property”): trademarks, service marks, trade
names, brand names, logos, trade dress and other proprietary indicia of goods
and services, and all registrations and applications for registration of such
trademarks including intent-to-use applications, issuances, extensions and
renewals of such registrations and applications, internet domain names
registered in any top-level domain by any authorized private registrar or
Governmental Authority, original works of authorship in any medium of
expression, whether or not published, all copyrights whether registered or
unregistered and all registrations and applications for registration of such
copyrights, and all issuances, extensions and renewals of such registrations and
applications; confidential information, formulas, designs, devices, technology,
know-how, research and development, inventions, methods, processes, compositions
and other trade secrets, whether or not patentable; and patented and patentable
designs and inventions, all design, plant and utility patents, letters patent,
utility models, pending patent applications and provisional applications and all
issuances, divisions, continuations, continuations-in-part, reissues,
extensions, reexaminations and renewals of such patents and applications.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that” Losses” shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority
or other third party.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Company, or (b) the ability
of Metro to consummate the transactions contemplated hereby on a timely basis.

 

“Person” or “Entity” means an individual, corporation, partnership, joint
venture, limited liability company, Governmental Authority, unincorporated
organization, trust, association or other bodies.

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.

 

FINAL

 

   

 

 



 

PURCHASE AND SALE AGREEMENT

CAROLCO PICTURES, INC. –w– METROPOLITAN SOUND + VISION LLC

3      

 

ARTICLE II

PURCHASE AND SALE

 

2.01. Purchase and Sale. Subject to the terms and conditions set forth herein,
on or before July 1, 2017 Carolco shall sell and deliver to Metro, and Metro
shall purchase and take delivery from Carolco 100% of the authorized capital
stock and the issued and outstanding Common Stock, property and assets of the
Company, free and clear of all Encumbrances except for those specifically agreed
to in this Agreement, on the purchase terms specified in 2.02. Upon execution of
this Agreement, the sale will be immediate, full, outright and irrevocable, and
can only be changed under the circumstances described below under Article VI
(below).

 

2.02. Purchase Price.

 

a. The purchase price (“Purchase Price”) shall be $600,000.

 

b. Simultaneous to Metro’s receipt of all elements detailed in 2.03, the
purchase price shall be paid to Carolco by Metro as follows:

 

i. Initial Payment: Metro shall pay Carolco an initial payment of $10,000.

 

ii. Future Payments: At the end of each fiscal quarter, beginning at the end the
Third Fiscal Quarter of 2017, Metro shall pay Carolco 5% of gross revenues
collected during the quarter by Metro via the Exploitation of the Company’s
assets, up to a lifetime maximum of $590,000, and shall provide documentation
and accounting of all Exploitation to Carolco along with its quarterly payments.
Metro shall make no payments in any quarter in which no revenues are collected
from the Exploitation of the Company’s assets

 

2.03. Final Purchase and Sale. Subject to the terms and conditions of this
Agreement, the final purchase and sale shall take place as follows:

 

a. This Agreement shall be executed by Metro and Carolco on or before June 15,
2017. Upon execution of this Agreement, the purchase and sale will be immediate,
full, outright and irrevocable, except under the specific circumstances
described under Article VI (below).

 

b. Simultaneous to receipt of the elements detailed in 2.03.c. (below), Metro
shall deliver to Carolco the Initial Payment of the Purchase Price in
immediately available funds.

 

c. In Nashville, Tennessee on dates to be mutually agreed upon, but in no case
later than July 1, 2017, Carolco shall deliver to Metro the following:

 

i. All Documents specified within this Agreement;

 

ii. Stock certificates evidencing 100% of the Company’s shares, free and clear
of all Encumbrances, duly endorsed in blank or accompanied by stock powers or
other instruments of transfer duly executed in blank, with all required stock
transfer tax stamps affixed thereto;

 

FINAL

 

   

 

 



 

PURCHASE AND SALE AGREEMENT

CAROLCO PICTURES, INC. –w– METROPOLITAN SOUND + VISION LLC

4      

 

iii. All approvals, consents, releases and waivers required by Metro including
but not limited to a written Company resolution authorizing the sale of the
Company, and such other documents or instruments as Metro may reasonably request
to consummate the transactions contemplated by this Agreement.

 

iv. A good standing certificate or certificate of existence for the Company from
the State of Tennessee or similar Governmental Authority of the jurisdiction
under the Laws in which the Company is organized.

 

v. A fully-executed copy of the Waiver and Release attached below as Exhibit A
(attached);

 

vi. Copies of documents, receipts and cancelled checks which document Carolco’s
payment, satisfaction and settlement of the following debts, obligations or
liabilities of the Company:

 

1. Debt, obligation or liability of the Company to its former landlord Colliers
International, which the parties hereby agree shall be paid and/or settled prior
to July 31, 2017;

 

2. Debt, obligation or liability of the Company to the State of Tennessee;

 

3. The debt, obligation or liability of the Company to Martin Fischer is hereby
agreed by both Metro and Carolco to have been fully and irrevocably settled and
resolved by the Mutual Release executed by Fischer and Carolco and attached to
this Agreement as Exhibit B;

 

4. Debts, obligations or liabilities of the Company to any other vendors,
suppliers, individuals or entities.

 

vii. (deleted)

 

viii. A certificate of tax compliance for the Company from the State of
Tennessee.

 

ix. All of the property and assets of the Company, accompanied by a full and
complete inventory attached to and made part of a Bill of Sale evidencing the
transfer of all property and assets of the Company to Metro, such delivery to
include but not be limited to:

 

1. All High Five name(s), logo(s) and trademark(s) used from 1982-2017;

 

2. All extant High Five records, files, artwork and literary, financial and
creative archives accumulated from 1982-2017;

 

3. All extant High Five physical property and assets, furnishings and equipment
acquired from 1982-2017;

 

4. All High Five ownership interests, partnerships, contractual participations
and royalties in projects, properties or concepts owned or controlled by both
High Five and third parties, entered into from 1982-2017; and all contracts and
proceeds from such contracts that currently exist between High Five and third
parties;

 

FINAL

 

   

 

 



 

PURCHASE AND SALE AGREEMENT

CAROLCO PICTURES, INC. –w– METROPOLITAN SOUND + VISION LLC

5      

 

5. All intellectual property owned by the Company, including but not limited to
literary, creative and copyright assets and properties amassed from 1982-2017;

 

6. All elements pertaining to High Five’s online presence, including but not
limited to its social media sites and pages, domain name(s), online pages and
designs, email servers or programs, and underlying work product and files used
to create and maintain its online presence, web pages and other social media and
email accounts; the contact information for designers, programmers, server
companies or other entities or individuals who work on or otherwise maintain and
operate the Company’s online presences; and all security access codes, passwords
and documentation required to access all the Company’s online accounts;

 

7. Bank account records, information, charge cards, checkbooks and other
materials related to the Company’s banking operations;

 

8. Insurance records, policies, documents and other materials and documents
related to the Company’s insurance coverage and broker relationships;

 

9. The addresses, keys and/or access codes to storage facilities where the
Company’s property and assets are held;

 

10. Carolco will also provide such personnel or documentation as is required to
remove the Company’s former officers and replace them with representatives of
Metro on the Company’s bank accounts, storage facilities, telephone and internet
accounts, insurance policies and any other accounts.

 

2.04 Taxes Deducted From Payments. Metro shall be entitled to deduct from the
Purchase Price all Taxes that Carolco and the Company owes to any state or
Federal entity as relates to the assets, if any, either as currently due or past
due. The parties agree that all such deducted amounts shall be treated as
delivered to Carolco hereunder as Future Payments under 2.02.b.ii.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF CAROLCO

 

Carolco represents and warrants to Metro that the statements contained in this
Article III are true and correct as of the date hereof.

 

3.01 Organization and Authority of Carolco. Carolco is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Florida. Carolco has full power and authority to enter into both this Agreement
and other Documents to which Carolco is a party, to carry out its obligations
hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby. This Agreement has been duly executed and delivered by Carolco, and
assuming due authorization and execution by Metro, this Agreement constitutes a
legal, valid and binding obligation of Carolco enforceable against Carolco in
accordance with its terms.

 

FINAL

 

   

 

 

 

PURCHASE AND SALE AGREEMENT

CAROLCO PICTURES, INC. –w– METROPOLITAN SOUND + VISION LLC

6      



 

3.02 Organization, Authority and Qualification of the Company. The Company is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Tennessee and has full corporate power and authority to own,
operate or lease the properties and assets now owned, operated or leased by it,
and to carry on its business as it has been and is currently conducted. The
Company is duly licensed or qualified to do business and is in good standing in
each jurisdiction in which the properties owned or leased by it or the operation
of its business as currently conducted makes such licensing or qualification
necessary. All corporate actions taken by the Company in connection with this
Agreement will be duly authorized on or prior to the sale.

 

3.01 Capitalization.

 

a. The authorized capital stock of the Company consists of 5,000 shares of
common stock, no par value (“Common Stock”), of which 1,200 shares are issued
and outstanding. All of the issued and outstanding Common Stock has been duly
authorized, is validly issued, fully paid and non-assessable, and is owned of
record and beneficially by Carolco, Martin Fischer, Nic Dugger, and Dale Jensen.
The shares are free and clear of all Encumbrances. Upon consummation of the
transactions contemplated by this Agreement, Metro shall own 100% of all the
authorized capital stock of the Company, issued and unissued, free and clear of
all Encumbrances.

 

b. All of the issued and outstanding Common Stock was issued in compliance with
applicable Laws. None of the issued and outstanding Common Stock was issued in
violation of any agreement, arrangement or commitment to which Carolco or the
Company is a party or is subject to or in violation of any preemptive or similar
rights of any Person.

 

c. There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the capital stock of the Company or obligating Carolco or
the Company to issue or sell any shares of capital stock of, or any other
interest in, the Company. The Company does not have outstanding and has not
authorized any stock appreciation, phantom stock, profit participation or
similar rights. There are no voting trusts, stockholder agreements, proxies or
other agreements or understandings in effect with respect to the voting or
transfer of any of the shares.

 

3.04 No Subsidiaries. The Company does not own, or have any interest in any
shares or have an ownership interest in any other Person or Entity. The Company
is doing business as High Five Entertainment.

 

3.05 No Conflicts; Consents. The execution, delivery and performance by Carolco
of this Agreement and the other specified Documents to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) conflict with or result in a violation or breach of, or default
under, any provision of the certificate of incorporation, by-laws or other
organizational documents of the Company; (b) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to Carolco or the Company; (c) require the consent, notice or other action by
any Person or Entity under, conflict with, result in a violation or breach of,
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, result in the acceleration of or
create in any party the right to accelerate, sterminate, modify or cancel any
Contract to which Carolco or the Company is a party or by which Carolco or the
Company is bound or to which any of their respective properties and assets are
subject (including any Material Contract) or any Permit affecting the
properties, assets or business of the Company; or (d) result in the creation or
imposition of any Encumbrance other than Permitted Encumbrances on any
properties or assets of the Company. No consent, approval, Permit, Governmental
Order, declaration or filing with, or notice to, any Governmental Authority is
required by or with respect to Carolco or the Company in connection with the
execution and delivery of this Agreement and the other specified Documents and
the consummation of the transactions contemplated hereby and thereby.

 

FINAL

 

   

 

 



 

PURCHASE AND SALE AGREEMENT

CAROLCO PICTURES, INC. –w– METROPOLITAN SOUND + VISION LLC

7      

 

3.06 Financial Statements. In addition to the deliverable items detailed in
2.03.c. (above), complete copies of the Company’s financial statements
consisting of the balance sheet of the Company and the related statements of
income and retained earnings, stockholders’ equity and cash flow as at December
31, 2016 (the “Financial Statements”), and financial statements consisting of
the balance sheet of the Company and the related statements of income and
retained earnings, stockholders’ equity and cash flow as at July 1, 2017, (the
“Interim Financial Statements” and together with the Financial Statements, the
“Financial Statements”) will be delivered to Metro. The Financial Statements
have been prepared in accordance with GAAP applied on a consistent basis
throughout the period involved, subject, in the case of the Interim Financial
Statements, to normal and recurring year-end adjustments (the effect of which
will not be materially adverse) and the absence of notes (that, if presented,
would not differ materially from those presented in the Financial Statements).
The Financial Statements are based on the books and records of the Company, and
fairly present the financial condition of the Company as of the respective dates
they were prepared and the results of the operations of the Company for the
periods indicated. The balance sheet of the Company as of December 31, 2016, is
referred to herein as the “Balance Sheet” and the date thereof as the “Balance
Sheet Date” and the balance sheet of the Company as of July 1, 2017, is referred
to herein as the “Interim Balance Sheet” and the date thereof as the “Interim
Balance Sheet Date”. The Company maintains a standard system of accounting
established and administered in accordance with GAAP.

 

3.07 Disclosed Liabilities. Carolco warrants and represents that the Company has
no other liabilities, obligations or commitments of any nature whatsoever,
asserted or unasserted, known or unknown, absolute or contingent, accrued or
unaccrued, matured or unmatured or otherwise, except for the following, which
Metro and Carolco hereby agree will be disposed of prior to July 1, 2017 as
indicated:

 

a. An amount of $33,334 which as of the date of this Agreement is due and
payable to the Company’s former landlord Colliers International. Carolco will
pay or settle this debt prior to July 31, 2017 and provide documentation to
Metro as detailed in 2.03.c.vi. (above).

 

b. An amount of $6,591 which as of the date of this Agreement is due and payable
to the State of Tennessee. Carolco will pay or settle this debt prior to July 1,
2017 and provide documentation to Metro as detailed in 2.03.c.vi. (above).

 

c. An amount of $39,656 which as of the date of this Agreement is due and
payable to Martin Fischer has been fully and irrevocably settled and resolved by
the Mutual Release executed by Fischer and Carolco and attached to this
Agreement as Exhibit B.

 

d. The Company presently has a Line of Credit in amount of $75,000, which as of
the date of this Agreement is due and payable to SunTrust Bank. SunTrust has
agreed that this debt will remain with the Company and will be transferred to
Metro along with the Company’s stock, property and assets.

 

FINAL

 

   

 

 



 

PURCHASE AND SALE AGREEMENT

CAROLCO PICTURES, INC. –w– METROPOLITAN SOUND + VISION LLC

8      

 

e. A Promissory Note was executed by the Company and Carolco on July 26, 2016
for the amount of $25,000, which amount was received by the Company on July 27,
2016. The Company repaid $10,000 on September 1, 2016 and $10,000 on October 21,
2106, leaving a balance of $5,000 as of December 31, 2017. For good and valuable
consideration, Carolco hereby warrants, represents and agrees that this balance
has been fully satisfied and that neither Metro nor the Company owes anything
further to Carolco regarding the Promissory Note.

 

3.08 Undisclosed Liabilities. If any additional liabilities, obligations or
commitments of any nature except Tax Liabilities are asserted or unasserted,
known or unknown, absolute or contingent, disclosed or undisclosed, accrued or
unaccrued, matured or unmatured, or otherwise, and brought to Metro’s attention,
Carolco agrees to pay them immediately when presented with documentation of such
undisclosed liability, either (i) in cash or (ii) in a reduction of its Initial
Payment or Future Payments at the rate of the actual liability plus a 10%.
However, if payments, penalties and/or fees resulting from undisclosed Tax
Liabilities are levied upon the Company, upon presentation of documentation of
Metro shall have the right to deduct such payments, penalties and/or fees from
the Purchase Price and such amounts shall be treated as delivered to Carolco
hereunder as Future Payments under 2.02.b.ii.

 

3.09 Absence of Certain Changes, Events and Conditions. With respect to the
Company, since the Balance Sheet Date there has not been any:

 

a. Event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

 

b. Issuance, sale or other disposition of any of its capital stock, or grant of
any options, warrants or other rights to purchase or obtain (including upon
conversion, exchange or exercise) any of its capital stock;

 

c. Declaration or payment of any dividends or distributions on or in respect of
any of its capital stock or redemption, purchase or acquisition of its capital
stock;

 

d. Material change in any method of accounting or accounting practice of the
Company, except as required by GAAP or as disclosed in the notes to the
Financial Statements;

 

e. Entry into any Contract that would constitute a Material Contract;

 

f. Incurrence, assumption or guarantee of any indebtedness for borrowed money
except unsecured current obligations and Liabilities incurred in the ordinary
course of business consistent with past practice;

 

g. Transfer, assignment, sale or other disposition of any of the assets shown or
reflected in the Balance Sheet or cancellation of any debts or entitlements;

 

h. Transfer, assignment or grant of any license or sublicense of any material
rights under or with respect to any Intellectual Property;

 

i. Acceleration, termination, material modification to or cancellation of any
material Contract (including, but not limited to, any Material Contract) to
which the Company is a party or by which it is bound;

 

FINAL

 

   

 

 

 

PURCHASE AND SALE AGREEMENT

CAROLCO PICTURES, INC. –w– METROPOLITAN SOUND + VISION LLC

9      

 

j. Imposition of any Encumbrance upon any of the Company properties, capital
stock or assets, tangible or intangible;

 

k. Action by the Company to make, change or rescind any Tax election, amend any
Tax Return or take any position on any Tax Return, take any action, omit to take
any action or enter into any other transaction that would have the effect of
increasing the Tax liability or reducing any Tax asset of Metro in respect of
any Post-Sale Tax Period; or

 

l. Any Contract to do any of the foregoing, or any action or omission that would
result in any of the foregoing.

 

3.10 Title to Assets and Property. The Company has good and valid title to all
its property and other assets as presented in the full and complete inventory
required under 2.03.c.ix. (above), and warrants that all such properties and
assets are free and clear of Encumbrances except for those listed under 3.07
(above).

 

3.11 Accounts Receivable. The accounts receivable reflected on the Interim
Balance Sheet and the accounts receivable arising after the date thereof (a)
have arisen from bona fide transactions entered into by the Company involving
the sale of goods or the rendering of services in the ordinary course of
business consistent with past practice; (b) constitute only valid, undisputed
claims of the Company not subject to claims of set-off or other defenses or
counterclaims other than normal cash discounts accrued in the ordinary course of
business consistent with past practice. The reserve for bad debts shown on the
Interim Balance Sheet or, with respect to accounts receivable arising after the
Interim Balance Sheet Date, on the accounting records of the Company have been
determined in accordance with GAAP, consistently applied, subject to normal
year-end adjustments and the absence of disclosures normally made in footnotes.

 

3.12 Insurance. Carolco will provide to Metro a true and complete list of all
current policies or binders of fire, liability, product liability, umbrella
liability, real and personal property, workers’ compensation, vehicular,
directors and officers’ liability, fiduciary liability and other casualty and
property insurance maintained by the Company, if any, or by Carolco or its
Affiliates on behalf of the Company) and relating to the assets, business,
operations, employees, officers and directors of the Company (collectively the
“Insurance Policies”). The Insurance Policies, if any, are of the type and in
the amounts customarily carried by entities conducting a business similar to the
Company and are sufficient for compliance with all applicable Laws and Contracts
to which the Company is a party or by which it is bound.

 

3.13 Legal Proceedings. Carolco warrants and represents that:

 

a. There are no Actions pending or threatened against or by the Company
affecting any of its properties or assets (or by or against Carolco or any
Affiliate thereof and relating to the Company), except for a suit filed in
Davidson County General Sessions Court by Colliers International seeking lease
payments for the Company’s former offices at the St. Cloud building, which
Carolco has herein agreed to settle prior to July 31, 2017. See 3.07.a and
2.03.c (above).

 

b. There are no Actions pending or threatened against or by the Company, Carolco
or any Affiliate of Carolco that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. Further, to
Carolco’s knowledge, no event has occurred and no other circumstances exist that
may give rise to, or serve as a basis for, any other Action against the Company.

 

FINAL

 

   

 

 



 

PURCHASE AND SALE AGREEMENT

CAROLCO PICTURES, INC. –w– METROPOLITAN SOUND + VISION LLC

10      

 

c. There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting the Company or any of its properties or
assets.

 

3.14 Compliance With Laws. To Carolco’s knowledge, the Company has complied, and
is now complying, with all Laws applicable to it or its business, properties or
assets, and is currently and has been in compliance with all Environmental Laws
and has not, and Carolco has not, received from any Person any: (i)
Environmental Notice or Environmental Claim; or (ii) written request for
information pursuant to Environmental Law, which, in each case, either remains
pending or unresolved, or is the source of ongoing obligations or requirements
as of the date of this Agreement.

 

3.15 Employment Matters. Carolco warrants and represents that, as of the date
hereof, the Company is presently inactive, has no employees, is not hiring, is
not party to any employment or services agreements with any independent
contractors, and there are no outstanding agreements, understandings or
commitments of the Company with respect to any compensation of any kind to any
Person or Entity, including wages, commissions, bonuses, pensions, benefits,
deferred or retirement compensation, profit-sharing, incentives, performance
awards, phantom equity, stock or stock-based, change in control, retention,
severances, vacations, paid time off, fringe-benefits and other similar
agreements, plans, policies, programs or arrangements. With the exception of
Martin Fischer, any sums due and payable prior to the date hereof to employees,
independent contractors, consultants and any other Persons or Entities have been
paid in full.

 

3.16 Taxes. Carolco warrants and represents:

 

a. All Tax Returns required to be filed by the Company for 2014, 2015 and 2016
have either been filed or are in progress and will be filed before December 31,
2017 by Carolco. Such Tax Returns are, or will be, true, complete and correct in
all respects. All Taxes due and owing by the Company (whether or not shown on
any Tax Return), have been, or will be, timely paid.

 

b. The Company has withheld and paid each Tax required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, customer, shareholder or other party, and complied with
all information reporting and backup withholding provisions of applicable Law.

 

c. No claim has been made by any taxing authority in any jurisdiction where the
Company does not file Tax Returns that it is, or may be, subject to Tax by that
jurisdiction.

 

d. The Company is not a party to any Action by any taxing authority. There are
no pending or threatened Actions by any taxing authority.

 

3.17 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Document based upon
arrangements made by or on behalf of either Carolco or Metro.

 

FINAL

 

   

 

 

 

PURCHASE AND SALE AGREEMENT

CAROLCO PICTURES, INC. –w– METROPOLITAN SOUND + VISION LLC

11      

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF METRO

 

Metro represents and warrants to Carolco that the statements contained in this
Article IV are true and correct as of the date hereof.

 

4.01 Organization and Authority of Metro. Metro is a corporation duly organized,
validly existing and in good standing under the Laws of the State of South
Carolina. Metro has full power and authority to enter into both this Agreement
and other specified Documents to which Metro is a party, to carry out its
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby. This Agreement has been duly executed and
delivered by Metro, and assuming due authorization and execution by Carolco,
this Agreement constitutes a legal, valid and binding obligation of Metro
enforceable against Metro in accordance with its terms.

 

4.02 No Conflicts; Consents. The execution, delivery and performance by Metro of
this Agreement and other specified Documents to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) conflict with or result in a violation or breach of, or default
under, any provision of the certificate of incorporation, by-laws or other
organizational documents of Metro; (b) conflict with or result in a violation or
breach of any provision of any Law or Governmental Order applicable to Metro; or
(c) require the consent, notice or other action by any Person under any Contract
to which Metro is a party. No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to Metro in connection with the execution and delivery of
this Agreement and other specified Documents Documents and the consummation of
the transactions contemplated hereby and thereby, except for such consents,
approvals, Permits, Governmental Orders, declarations, filings or notices which,
in the aggregate, would not have a Material Adverse Effect.

 

ARTICLE V

COVENANTS AND INDEMNIFICATION

 

5.01 Further Assurances. Following the sale, each of the parties hereto shall,
and shall cause their respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement.

 

5.02 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
sale and shall remain in full force and effect indefinitely except where limited
by applicable statutes of limitations under Law. All covenants and agreements of
the parties contained herein shall survive the sale indefinitely or for any
period which is explicitly specified therein.

 

5.03 Indemnification By Carolco. Subject to the other terms and conditions of
this Article V, Carolco shall indemnify and defend each of Metro and its
Affiliates (including the Company) and their respective Representatives
(collectively, the “Metro Indemnitees”) against, and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and
all Losses incurred or sustained by, or imposed upon, the Metro Indemnitees
based upon, arising out of, with respect to or by reason of any inaccuracy in or
breach of any of the representations or warranties of Carolco contained in this
Agreement or in any certificate or instrument delivered by or on behalf of
Carolco pursuant to this Agreement; or any breach or non-fulfillment of any
covenant, agreement or obligation to be performed by Carolco pursuant to this
Agreement.

 

FINAL

 

   

 

 

 

PURCHASE AND SALE AGREEMENT

CAROLCO PICTURES, INC. –w– METROPOLITAN SOUND + VISION LLC

12      



 

5.04 Indemnification By Metro. Subject to the other terms and conditions of this
Article VI, Metro shall indemnify and defend each of Carolco and its Affiliates
and their respective Representatives (collectively, the “Carolco Indemnitees”)
against, and shall hold each of them harmless from and against, and shall pay
and reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Carolco Indemnitees based upon, arising out of, with respect
to or by reason of any inaccuracy in or breach of any of the representations or
warranties of Metro contained in this Agreement or in any certificate or
instrument delivered by or on behalf of Metro pursuant to this Agreement; or any
breach or non-fulfillment of any covenant and agreement to be performed by Metro
pursuant to this Agreement.

 

ARTICLE VI

CAROLCO’S RIGHT TO REPURCHASE

 

6.01 Mechanism For Carolco To Repurchase The Company. Metro shall use its best
professional efforts to generate revenue from the Exploitation of the Company’s
assets, a portion of which shall be paid to Carolco as specified in 2.02.b.
(above). If Carolco has not received from Metro before July 1, 2022 a total of
35% of the lifetime maximum purchase price specified in 2.02.b.ii. (above),
Carolco shall have the right to repurchase the stock and assets of the Company
from Metro for $10,000. However, if Carolco receives from Metro before July 1,
2022 a total of 35% of the lifetime maximum purchase price defined in 2.02.b.ii.
(above), Carolco shall have no further right to repurchase the stock and assets
of the Company, but will continue to receive from Metro on a quarterly basis 5%
of gross revenues generated by Metro’s exploitation of the Company’s assets
until Carolco has received the lifetime maximum purchase price defined in
2.02.b.ii. (above).

 

ARTICLE VII

MISCELLANEOUS

 

7.01 Acknowledgement of Risk. The finance, production and distribution of filmed
and televised entertainment is highly speculative, very competitive and involves
a substantial degree of risk. The major risks involved in any film or television
venture are those of the marketplace. Production costs are generally
significant, distribution and playtime is uncertain, and audience response is
unpredictable. Many films and television productions do not generate net
profits. Metro and its production and financial partners have developed a plan
they believe will minimize such risk and permit the exploitation of the
Company’s assets. However, the risk remains that any given effort in this area
may not produce enough revenues to cover the costs of development, production
and distribution. An additional investment risk associated with the type of film
and television production Metro will undertake is that of delayed return.
Although Metro is optimistic about its plans, there is no way to accurately
predict how long it will take to monetize the Company’s assets. Therefore,
Carolco may not see an immediate flow of their portion of the revenue Metro
hopes to generate.

 

7.02 Expenses. Except as otherwise expressly provided herein, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.

 

FINAL

 

   

 

 



 

PURCHASE AND SALE AGREEMENT

CAROLCO PICTURES, INC. –w– METROPOLITAN SOUND + VISION LLC

13      

 

7.03 Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt); or
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); or (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient. Such communications must be sent to the
respective parties at the following addresses:

 

If to Carolco:Alexander Bafer   Chairman Of The Board and CEO, Carolco Pictures,
Inc.   5550 Glades Road, Suite 500, Boca Raton FL 33431   C (561) 504-4806 /
abafer@carolcopictures.com     If to Metro: Bud Schaetzle   President/CEO,
Metropolitan Sound + Vision LLC   737 Ingram Street, Sumter SC 29150   T (818)
434-3366 / budschaetzle@mac.com

 

7.04 Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

7.05 Entire Agreement. This Agreement along with its Exhibits constitutes the
sole and entire agreement between the parties with respect to the subject matter
contained herein and therein, and supersedes all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. This Agreement and its Exhibits may only be amended, modified,
or supplemented in writing signed by each party.

 

7.06 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns. Either party may assign its rights and obligations hereunder without
the consent of the other party, but such assigning party must contractually
secure from such successors and assigns the performance of and adherence to the
rights and obligations specified hereunder.

 

7.07 No Third-party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

7.08 Force Majeure. If because of fire, earthquake, labor dispute or strike, act
of God or public enemy, any municipal ordinance, any state or federal law,
governmental order or regulation, or other cause beyond Metro’s control, Metro
is prevented from or hampered in the performance of its obligations under this
Agreement, or because of any other cause or occurrence not within Metro’s
control, including but not limited to the death, illness or incapacity of its
principal Bud Schaetzle, the performance of Metro’s performance and/or normal
business operations are hampered, interrupted or interfered with (“Metro
Disability”), then Metro may postpone or suspend its operations and the running
of time hereunder for such time as the Metro Disability continues up to a
maximum of one year from the initial cause or occurrence, and such suspension
shall end upon the cessation of the cause of it. If after one year the
Disability is deemed to be permanent, Metro will appoint successors and assigns
to fulfill its obligations under this Agreement.

 

FINAL

 

   

 

 



 

PURCHASE AND SALE AGREEMENT

CAROLCO PICTURES, INC. –w– METROPOLITAN SOUND + VISION LLC

14      

 

7.09 Carolco Default. If Carolco fails or refuses to deliver to Metro the
assets, properties and documents specified herein within the respective periods
specified, or if Carolco otherwise fails or refuses to perform or comply with
any of the terms or conditions hereof (“Carolco Default”), then Metro shall
notify Carolco specifying the nature of the Default and Carolco shall have a
period of 72 hours after receiving such notice to cure the Carolco Default. If
the Carolco Default is not cured within said period, Metro may suspend the
Agreement and the running of time of the Agreement hereunder as long as the
Carolco Default shall continue.

 

7.10 Metro Default. If Metro fails or refuses to make payments to Carolco as
specified herein, or if Metro otherwise fails or refuses to perform or comply
with any of the terms or conditions hereof (“Metro Default”), then Carolco shall
notify Metro specifying the nature of the Metro Default and Metro shall have a
period of thirty (30) days after receiving such notice to cure the Metro
Default. If the Metro Default is not cured within said period, Carolco may, as
applicable, pursue resolution under Article VI (above) or 7.13 (below).

 

7.11 Publicity Restrictions. Unless first approved in writing by Metro, Carolco
shall not by any means make any public comment in any forum or circulate,
publish, or otherwise disseminate any press releases, news stories, articles or
other publicity containing reference to Metro, the sale, the subject matter of
this Agreement or Metro’s acquisition of the Company, except to the extent
required on Form 8K pursuant to Section 13 OR 15(d) of the Securities Exchange
Act of 1934, nor shall Carolco willingly permit any infringement upon the
exclusive publicity rights enjoyed by Metro.

 

7.12 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of South Carolina.

 

7.13 Agreement to Arbitrate. In the event of a dispute:

 

a. Carolco and Metro irrevocably and unconditionally waive their respective
rights to pursue resolution via any form of law suit, or by the filing of any
other action or proceeding in any court, and instead agree to seek resolution
for any disputes via arbitration in the State of South Carolina. Thus, any
controversy, issue or claim arising out of or related to this Agreement and to
any part of it, including, but not limited to this paragraph on arbitration, and
to the performance, breach, interpretation or enforceability hereof, and all
claims for rescission of this Agreement or any part of this Agreement, shall be
settled by arbitration.

 

b. Such arbitration shall be held in the city of Charleston, South Carolina
unless otherwise agreed by the parties in writing, and shall be heard and
settled according to the rules of the American Arbitration Association.

 

c. In the event of a dispute, Metro and Carolco will each contribute the names
of three state-certified arbitrators. The six names will be compiled into a
master list, and each party may strike up to two names from the list. The
remaining names will be put into a hat, and following a coin toss, either
Carolco and Metro will randomly draw one name, which shall determine which
arbitrator will be used.

 

FINAL

 

   

 

 

 

PURCHASE AND SALE AGREEMENT

CAROLCO PICTURES, INC. –w– METROPOLITAN SOUND + VISION LLC

15      

 

d. The arbitrator may make any order, decision, determination or award which he
deems just and equitable and within the scope of the agreement of the parties,
including, but not limited to, requiring any party to perform any of its
obligations or undertakings. The arbitrator may also make any interim order,
decision, determinations, or award he deems necessary to preserve the status quo
until he can render a final order, decision, determination or award.

 

e. Any final or interim order, decision, determination or award made by the
arbitrator shall be conclusive and binding upon the parties and judgment upon
any such order, decision, determination or award may be enforced and entered in
any court having jurisdiction thereof.

 

f. Irrespective of the outcome of the arbitration, the parties agree to equally
share the cost of the arbitrator and any specific court costs, but each party
shall remain responsible for its own expenses, including but not limited to
attorney’s fees, travel and other expenses.

 

7.14 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized:

 

For CAROLCO PICTURES, INC:       /s/ Alexander Bafer   Alexander Bafer  
Chairman Of The Board/CEO   Carolco Pictures, Inc.  

 

For METROPOLITAN SOUND + VISION LLC:

 

/s/ Bud Schaetzle   Bud Schaetzle   President/CEO   Metropolitan Sound + Vision
LLC  

 

FINAL

 

   

 

 

 

PURCHASE AND SALE AGREEMENT

CAROLCO PICTURES, INC. –w– METROPOLITAN SOUND + VISION LLC

16      



 

EXHIBIT A

WAIVER AND RELEASE

 

THIS WAIVER AND RELEASE, dated June 15, 2017, is hereby attached to and made
part of the Purchase and Sale Agreement (hereinafter sometimes referred to as
the “Agreement”) between Carolco Pictures, Inc., a Florida corporation
(“Carolco”), and Metropolitan Sound + Vision LLC, a South Carolina corporation
(“Metro”), dated June 15, 2017.

 

WHEREAS, Carolco and Metro have executed the Purchase and Sale Agreement
regarding the Purchase and Sale of S & G Holdings, Inc. d/b/a High Five
Entertainment (“the Company” and “High Five”), a Tennessee corporation,

 

WHEREAS, Carolco and Metro have agreed to insulate and protect Metro from any
extant or future liabilities and from involvement in any legal issues which may
exist or arise between and among S & G Holdings d/b/a High Five Entertainment
(“the Company”), Brick Top Productions (“Brick Top”) and Carolco Pictures, Inc.
(“Carolco”), and/or any other interested parties and/or individuals,

 

NOW, THEREFORE, Carolco hereby issues a binding, unconditional and irrevocable
blanket Waiver and Release (a) to Metro and to Metro’s former and current
officers, stockholders, partners, employees, designees, contractors, vendors,
creditors and other associates or collaborators, and (b) upon the execution by
Martin Fischer and Carolco of Exhibit B (attached), to the Company and to the
Company’s former and current officers, stockholders, partners, employees,
designees, contractors, vendors, creditors and other associates or
collaborators, such Waiver and Release shall remain in force in perpetuity and
shall cover but not be limited to:

 

1. Any claims of any kind whatsoever by the Company, Brick Top and Carolco and
their successors or assigns, other than specific contractual claims between the
signatory parties to the Purchase and Sale Agreement, which must be resolved per
the terms specified in 7.13 of the Agreement;

 

2. Any claims of any kind whatsoever by any of the Company’s, Brick Top’s and
Carolco’s former and current officers, stockholders, partners, employees,
designees, contractors, vendors, creditors and other associates or collaborators
or their successors or assigns, and

 

IN WITNESS WHEREOF, Carolco hereto has caused this Waiver and Release to be
executed as of the date first written above by its duly authorized officer:

 

For CAROLCO PICTURES, INC       /s/ Alexander Bafer   Alexander Bafer   Chairman
Of The Board/CEO   Carolco Pictures, Inc.  

 

FINAL

 



   

 



 



 

PURCHASE AND SALE AGREEMENT

CAROLCO PICTURES, INC. –w– METROPOLITAN SOUND + VISION LLC

17      

 

EXHIBIT B

SETTLEMENT AND MUTUAL RELEASE

 

THIS SETTLEMENT AND MUTUAL RELEASE, dated June 15, 2017, is between Martin
Fischer (“Fischer”) and Carolco Pictures, Inc. (“Carolco”), and is hereby
attached to and made part of the Purchase and Sale Agreement (the “Agreement”)
between Carolco Pictures, Inc., a Florida corporation (“Carolco”), and
Metropolitan Sound + Vision LLC, a South Carolina corporation (“Metro”), dated
June 15, 2017.

 

WHEREAS, Carolco and Metro have executed the Agreement regarding the Purchase
and Sale of S & G Holdings, Inc. d/b/a High Five Entertainment (“the Company”
and “High Five”), a Tennessee corporation,

 

WHEREAS, Carolco and Metro hereby agree that the settlement of all outstanding
issues which may exist, derive or arise between and among the Company’s former
president and current stockholder Martin Fischer and Carolco is in the best
interests of Carolco, Metro, the Company and Fischer,

 

WHEREAS, Carolco and Fischer hereby agree to amicably settle all outstanding
employment, financial and legal issues which may exist, derive or arise from
Fischer’s time as President of the Company,

 

WHEREAS, Carolco, the Company and Fischer entered into an Employment Agreement
on December 24, 2013 and Carolco terminated that Employment Agreement on April
21, 2017, the parties hereby agree that all terms of the Employment Agreement
were met and performed satisfactorily by each of Carolco, the Company and
Fischer, and that no party has any cause of action against any other party for
any issue arising from the Employment Agreement or any party’s performance
thereunder at any time before, during or after the period of time which the
Employment Agreement was in force, and that the parties hereby individually and
collectively hereby waive any rights to any actions at law against any other
party for any reason,

 

WHEREAS, Fischer warrants and represents that the Company has no outstanding
debts, liabilities, obligations, liens or other encumbrances beyond those
specified in the Agreement,

 

WHEREAS, Fischer hereby releases Carolco and the Company from any obligation to
pay him any purportedly unpaid salary, commissions and/or benefits of any kind,
whatsoever,

 

WHEREAS, for good and valuable consideration Fischer will sign over the
ownership of his common stock, representing a 10% stake in the Company, to
Carolco upon execution of this Exhibit,

 

WHEREAS, Fischer agrees to (a) assist Metro in the accounting, inventorying,
storage and shipping of the Company’s assets to Metro, and (b) assist Carolco in
its preparation and completion of any of the Company’s unfiled Tax Returns,

 

NOW, THEREFORE, Carolco and Fischer hereby agree that all issues between them
are now settled, with neither party obliged to the other for anything other than
that which is specified herein; and that Carolco hereby issues a binding,
unconditional and irrevocable blanket Waiver and Release (a) to Martin Fischer
personally, (b) to the Company and to the Company’s former and current officers,
stockholders, partners, employees, designees, contractors, vendors, creditors
and other associates or collaborators, and (c) to Metro and to Metro’s former
and current officers, stockholders, partners, employees, designees, contractors,
vendors, creditors and other associates or collaborators, such Waiver and
Release shall remain in force in perpetuity and shall cover but not be limited
to:

 

FINAL

 



   

 

 



 

PURCHASE AND SALE AGREEMENT

CAROLCO PICTURES, INC. –w– METROPOLITAN SOUND + VISION LLC

18      

 

1. Any claims of any kind whatsoever by the Company, Brick Top and Carolco and
their successors and assigns other than specific contractual claims between the
signatory parties to the Purchase and Sale Agreement, which must be resolved per
the terms specified in 7.13 of the Agreement, provided, however that if any of
Fischer’s attestations regarding any outstanding debts, liabilities,
obligations, liens or other encumbrances beyond those specified in the Agreement
are shown to be incomplete, false or incorrect and directly result in Metro
seeking in writing to collect any sums of money from Brick Top, Carolco and/or
their successors and assigns based upon such attestations, Brick Top, Carolco
and/or their successors and assigns may seek a judgment from Fischer in the
amount Metro seeks to collect from them.

 

2. Any claims of any kind whatsoever by any of the Company’s, Brick Top’s and
Carolco’s former and current officers, stockholders, partners, employees,
designees, contractors, vendors, creditors and other associates or collaborators
or their successors or assigns, and

 

IN WITNESS WHEREOF, Carolco and Fischer hereto have caused this Waiver and
Release to be executed as of the date first written above by its duly authorized
officer:

 

For CAROLCO PICTURES, INC:       /s/ Alexander Bafer   Alexander Bafer  
Chairman Of The Board/CEO   Carolco Pictures, Inc.  

 

For MARTIN FISCHER:       /s/ Martin Fischer   Martin Fischer  

 

FINAL

 

   

 

 

 

